DETAILED ACTION

Status
The Final Office Action is in response to the communication filed on October 19, 2020.  Claims 1, 12, and, 15 have been amended.  Therefore, claims 1-20 are pending and presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Summary of the Response to the Applicant’s Amendments:
Applicant’s amendments and arguments do not overcome the previous 35 USC § 103 rejection of claims 1-20; therefore, the 35 USC § 103 rejection of claims 1-20 is maintained as detailed below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 9-11, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S. Patent Application Publication No. 2016/0345124) in view of Carpenter (U.S. Patent Application Publication No. 2010/0265311).

Regarding claim 1, Ahn discloses an advertising system (Ahn: [0235]), comprising: 
a signage device (Ahn: Figure 3, “(900)”; [0148]), comprising: 

a camera module, disposed around the display panel or within the display panel, configured to capture an image (Ahn: Figure 6B, (930); [0148], which discloses a camera imaging a front side of the digital signage; [0150]; [0190]); 
a determining module, coupled to the camera module, configured to perform a detection operation on the image, so as to determine whether or not a human image exists in the image (Ahn: Figure 6B; [0048], sensing unit is typically implemented using one or more sensors configured to sense the surrounding environment, sensing unit may include other types of sensors such as an optical sensor, for example, camera, may be configured to utilize information obtained from one or more sensors of the sensing unit; [0148], “The digital signage 900 includes … a camera 930 imaging a front side of the digital signage 900, a sensor unit 940 collecting information regarding a surrounding environment of the digital signage 900”; [0150], “camera 920 may sense an external environment in front of the signage 900 in real time”; [0158], input sensor, such as a camera 930 imaging an external environment, is a component forming the signage 900 and receiving various types of state information of the proximity area of the signage; [0161], “glasses type terminal 400 positioned in front of the signage 900 is sensed by the camera 930 of the signage”; [0183], “signage 900 extracts the covered glasses type terminal 400 from the captured image of the external environment”; [0187], “when it is sensed by the camera 930 that a plurality of people are positioned on a front side”; [0190]; [0193], disclosing that people are sensed by the camera which is interpreted as 
a wireless transmission module, coupled to the determining module, wherein the wireless transmission module broadcasts a connection information when the determining module determines that the human image exists in the image (The examiner notes that per [0029] of applicant published disclosure specification (see Wang, U.S. Patent Application Publication No. 2018/0336596), the terms “broadcast” and “transmit” are interchangeable for the applicant invention: “When the determining module 124 determines that there is a human face in the image, the determining module 124 may generate an informing signal to the wireless transmission module 126, to inform the wireless transmission module 126 to broadcast/transmit a connection information CN”.  Therefore, the examiner interprets the transmitting of connection information as also teaching the broadcasting of connection information as claimed by the applicant.  The examiner further notes that Ahn teaches digital signage with wireless transmission capability that selectively broadcasts information to devices: Ahn: Figure 6A; Figure 6B; [0006], “digital signage is installed … to provide … a broadcast program”; [0046], “wireless communication unit 110 typically includes one or more modules which connect the mobile terminal 100 to one or more networks”, “To facilitate such communications, the wireless communication unit 110 includes one or more of a broadcast receiving module 111, a mobile communication module 112, a wireless Internet module 113, a short-range communication module 114, and a location information module 115”; [0063]-[0064], disclosing communication methods for devices; [0153], “communication unit of the signage 900 performs wireless communication with the wireless communication unit 110 of the glasses type terminal 
a first communication module (Ahn: [0153]; [0161]; [0184]; [0187]; [0190], which discloses a communication unit/module of the digital signage performing wireless communication with the wireless communication unit of the mobile terminal. The examiner has interpreted the communication unit/module of the signage as the first communication module/unit and the wireless communication unit of the glasses type mobile terminal as the second communication module/unit); and 

a wireless reception module (Ahn: Figure 1, (111); [0044]-[0046]; [0057]-[0064]; [0106]); and 
a second communication module (Ahn: [0044]-[0046]; [0057]-[0064]; [0153], the wireless communication unit 110 of the glasses type terminal as described above); 
wherein the second communication module establishes a wireless connection with the first communication module according to the connection information when the wireless reception module receives the connection information (Ahn: [0153], which discloses a communication unit of the signage 900 performs wireless communication with the wireless communication unit 110 of the glasses type terminal 400 which has entered a proximity area A. The examiner has interpreted the communication unit of the signage as the first communication and the wireless communication unit 110 of the glasses type terminal as the second communication module), and the signage device transmits an audio signal to the user device via the wireless connection after the determining module determines that the human image exists in the image when the video synchronized with the audio signal in time is displayed and the audio signal is not played by the signage device (Ahn: Figure 11C; [0161], “when the glasses type terminal 400 positioned in front of the signage 900 is sensed by the camera 930 of the signage 900, the signage 900 may perform wireless communication with the glasses type terminal 400”; [0184], “signage 900 may transmit a wireless signal to the glasses type terminal 400 sensed by the camera 930”; [0190]-[0191], “the camera 920 of the signage 900 images a front side of the signage 900. When it is analyzed that a preset number of people are positioned on the front side, the signage 900 transmits the audible information as data to the glasses type terminal 400”; [0224], “controls the speaker 452 to output the related data to correspond to visual 
and the audio signal comprises an audio corresponding to the video, such that the user device automatically plays the audio synchronized with the video in time (Ahn: Figure 11C; [0191], “control the speaker 452 of the glasses type terminal 400 to output the data in the substantially same manner as that of playing the audible information output from the speaker 920”; [0224], “controls the speaker 452 to output the related data to correspond to visual information output by the display unit 910 of the signage 900”; [0235], “in a case in which the signage 900 outputs an advertisement including visual information … the second additional data S8 may be voice information regarding the advertisement”; [0240], “when the glasses type terminal 400 enters the proximity area A of the signage 900, the glasses type terminal 400 
wherein the connection information comprises a service set identifier (SSID) or a password (Ahn: [0129]-[0130], wherein Ahn discloses that transmitted wireless communication information can include an SSID).
Ahn does not appear to explicitly teach: a determining module, coupled to the camera module, configured to perform a face detection operation on the image, so as to determine whether or not a human face image exists in the image; a wireless transmission module, coupled to the determining module, wherein the wireless transmission module broadcasts a connection information when the determining module determines that the human face image exists in the image; the signage device transmits to the user device via the wireless connection after the determining module determines that the human face image exists in the image.
Carpenter, however, teaches: 
a determining module, coupled to the camera module, configured to perform a face detection operation on the image, so as to determine whether or not a human face image exists in the image (Carpenter: Figure 3; [0043], “camera 216 detect the presence 
a wireless transmission module, coupled to the determining module, wherein the wireless transmission module broadcasts a connection information when the determining module determines that the human face image exists in the image (Carpenter: Figure 3; [0028], “Remote Device 114 may be one or more devices capable of connecting to … communicate with smart fixture”, “Smart fixture 102 may supply remote device 114 any information”, “remote device 114 may communicate via any known means … with smart fixture 102”, “such communication may be initiated by either the smart fixture 102 or the remote device”; [0043], “camera 216 detect the presence of a customer or enable recognition of a customer”, “camera 216 may capture facial features of the customer”, “Upon recognition of a customer, smart fixture 102 may deliver personalized information to the customer”; [0057]-[0058], “the triggering event may be based on smart fixture 102 recognizing the presence of a customer based on … facial recognition”, “triggering event may … provide … for each customer when the fixture recognizes the customer”); 
the signage device transmits to the user device via the wireless connection after the determining module determines that the human face image exists in the image (Carpenter: Figure 3; [0028], “Remote Device 114 may be one or more devices capable of connecting to … communicate with smart fixture”, “Smart fixture 102 may supply remote device 114 any information”, “remote device 114 may communicate via any 
Therefore, the examiner understands that detecting a human face in an image in order to trigger transmission/display of data is applying a known technique to a known device, method, or product to yield predictable results.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the targeted marketing based on detected humans as disclosed by Ahn and Carpenter in order to specify effective methods for detecting customers in order to deliver targeted marketing to devices (Ahn: [0048]; [0070]-[0071]; [0187]; [0190]; [0235]; Carpenter: [0006]-[0008]; [0028]; [0043]; [0057]-[0058]).  Ahn and  Carpenter both disclose methods for broadcasting targeted content to user devices based on the detection of humans and their associated devices (Ahn: [0048]; [0070]-[0071]; [0187]; [0190]; [0235]; Carpenter: [0006]-[0008]; [0028]; [0043]; [0057]-[0058]).  While Ahn broadly describes the detection of humans in an image captured by a camera (Ahn: [0187]; [0190]), Carpenter specifies that an effective method for human detection is to detect the faces of the humans in the image captured by the camera (Carpenter: [0043]; [0057]-[0058]).  Combining these methods would be an obvious combination of related methods for targeted marketing based on detected humans in order to specify 
The rationale for combining in this manner is that Ahn and Carpenter disclose similar methods for targeted marketing based on detected humans and detecting a human face in an image in order to trigger transmission/display of data is applying a known technique to a known device, method, or product to yield predictable results as explained above.

Regarding claims 12 and 15 contain language similar to claim 1 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 12 and 15 are also rejected under 35 U.S.C. § 103 as being disclosed by the combination of Ahn and Carpenter.

Regarding claims 2, 13, and 16, the combination of Ahn and Carpenter discloses the advertising system as claim 1, the advertising method as claim 12, and the signage device as claim 15.  
Ahn discloses, wherein when the determining module determines that there is a human in the image (Ahn: Figure 6B; [0048]; [0148]; [0150]; [0161]; [0183]; [0187]; [0190]; [0193]), the wireless transmission module continuously transmits the connection information for a specific time (Ahn: [0148], “digital signage wirelessly communicating with the … terminal according to an embodiment of the present invention continuously outputs preset specific information”; [0153], “communication unit of the signage 900 performs wireless communication with the wireless communication unit 110 of the … terminal 400”; [0161], “when the … terminal 400 positioned in front of the signage 900 is sensed by the camera 930 of the signage 900, the signage 900 may perform wireless communication with the … terminal 400”; [0184], “the signage 900 may transmit a wireless signal to the … terminal 400 sensed by the camera 930”; [0216], “signage 
Ahn does not appear to explicitly teach: wherein when the determining module determines that there is a human face in the image.
Carpenter, however, teaches: 
wherein when the determining module determines that there is a human face in the image (Carpenter: Figure 3, “Detect trigger”; [0043], “camera 216 detect the presence of a customer or enable recognition of a customer”, “camera 216 may capture facial features of the customer”, “Upon recognition of a customer, smart fixture 102 may deliver personalized information to the customer”; [0057]-[0058], “the triggering event may be based on smart fixture 102 recognizing the presence of a customer based on … facial recognition”, “smart fixture 102 may recognize the customer when the facial recognition captured by camera 216 matches”).  
Therefore, the examiner understands that detecting a human face in an image in order to trigger transmission/display of data is applying a known technique to a known device, method, or product to yield predictable results.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the targeted marketing based on detected humans as disclosed by Ahn and Carpenter in order to specify effective methods for detecting customers in order to deliver 
The rationale for combining in this manner is that Ahn and Carpenter disclose similar methods for targeted marketing based on detected humans and detecting a human face in an image in order to trigger transmission/display of data is applying a known technique to a known device, method, or product to yield predictable results as explained above.

Regarding claim 7, the combination of Ahn and Carpenter discloses the advertising system as claim 1, wherein the wireless transmission module is an infrared transmission module, the wireless reception module is an infrared reception module (Ahn: [0063]; [0140]; [0148] which discloses the short range wireless communication techniques between the signage 

Regarding claims 9 and 19, the combination of Ahn and Carpenter discloses the advertising system as claim 1 and the signage device as claim 15, wherein the first communication module and the second communication module are WIFI® modules, BLUETOOTH® modules or near field communication (NFC) modules (Ahn: [0063]; [0140]-[0141]; [0148]; which discloses short range wireless communication techniques include Wireless-Fidelity (Wi-Fi), BLUETOOTH.TM., and Near Field Communication in order to implement short range communication. The short-range communication module supports wireless communications between the signage device (the first communication module) and the user device/mobile terminal (the second communication module)).

Regarding claims 10 and 20, the combination of Ahn and Carpenter discloses the advertising system as claim 1 and the signage device as claim 15, wherein the signage device is a television wall, a billboard or a signage (Ahn: Figure 3; [0006]; [0148], “digital signage”; [0196]).

Regarding claim 11, the combination of Ahn and Carpenter discloses the advertising system as claim 1, wherein the user device is a wireless headphone or a mobile phone (Ahn: Figure 2, (400); [0041]; [0105]-[0107]).





Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ahn and Carpenter as applied to claims 1-3, 7, 9-11, 12-16, and 19-20  above, and further in view of Das (U.S. Patent Application Publication No. 2017/0019820).

Regarding claim 4, the combination of Ahn and Carpenter discloses the advertising system as claim 1, wherein the wireless reception module is enabled, so as to detect whether or not the wireless transmission module transmits the connection information (Ahn: [0046]; [0057]-[0063]; [0153]).
The combination of Ahn and Carpenter does not appear to explicitly teach: wherein the wireless reception module is periodically enabled, so as to detect whether or not the wireless transmission module transmits the connection information.
Das, however, teaches: the wireless reception module is periodically enabled, so as to detect whether or not the wireless transmission module transmits the connection information (Das: [0028] which discloses a wireless user equipment periodically depowers various circuits, in a receiver, and enable them at scheduled intervals to listen for incoming data or signaling messages).  Therefore, the examiner understands that periodically enabling a wireless reception module is applying a known technique to a known device, method, or product to yield predictable results.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device communication management methods as disclosed by Ahn, Carpenter, and Das in order to achieve more efficient power consumption (Ahn: [0046]; [0057]-[0063]; [0153]; Carpenter: [0028]; Das: [0028]).  Ahn, Carpenter, and Das all disclose methods for managing communication devices (Ahn: [0046]; [0057]-[0063]; [0153]; Carpenter: [0028]; Das: [0028]).  Das teaches that the management of communication devices can include periodically enabling a wireless reception module in order to achieve more efficient power consumption (Das: [0028]).  Combining these methods would be an obvious combination of 
The rationale for combining in this manner is that Ahn, Carpenter, and Das disclose related methods for device communication management and periodically enabling a wireless reception module is applying a known technique to a known device, method, or product to yield predictable results as explained above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ahn and Carpenter as applied to claims 1-3, 7, 9-11, 12-16, and 19-20  above, and further in view of Hulvey (U.S. Patent Application Publication No. 2008/0143487).

Regarding claim 5, the combination of Ahn and Carpenter discloses the advertising system as claim 1, wherein when the wireless reception module receives the connection information, the wireless reception module generates a signal to the second communication module, such that the second communication module is a normal operation mode (Ahn: [0046]; [0057]-[0063]; [0153]).
The combination of Ahn and Carpenter does not appear to explicitly teach: when the wireless reception module receives the connection information, the wireless reception module generates a wake-up signal to the second communication module, such that the second communication module is switched from a sleep mode to a normal operation mode.
Hulvey, however, teaches: wherein when the wireless reception module receives the connection information, the wireless reception module generates a wake-up signal to the second communication module, such that the second communication module is switched from a sleep mode to a normal operation mode (Hulvey: [0022], which discloses that when the RFID tag 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device communication management methods as disclosed by Ahn, Carpenter, and Hulvey in order to simplify the human experience (Ahn: [0046]; [0057]-[0063]; [0153]; Carpenter: [0028]; Hulvey: [0022]).  Ahn, Carpenter, and Hulvey all disclose methods for managing communication devices (Ahn: [0046]; [0057]-[0063]; [0153]; Carpenter: [0028]; Hulvey: [0022]).  Hulvey teaches that the management of communication devices can include generating a wake-up signal to switch a communication module from a sleep mode to a normal operation mode in order to simplify the human experience (Hulvey: [0022]).  Combining these methods would be an obvious combination of related methods for device communication management in order to simplify the human experience (Ahn: [0046]; [0057]-[0063]; [0153]; Carpenter: [0028]; Hulvey: [0022]).  
The rationale for combining in this manner is that Ahn, Carpenter, and Hulvey disclose related methods for device communication management and generating a wake-up signal to switch a communication module from a sleep mode to a normal operation mode is applying a .

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ahn and Carpenter as applied to claims 1-3, 7, 9-11, 12-16, and 19-20  above, and further in view of Koski et al. (U.S. Patent Application Publication No. 2011/0263331).

Regarding claim 6, the combination of Ahn and Carpenter discloses the advertising system as claim 1, wherein the wireless transmission module is a transmission module, the wireless reception module is a reception module (Ahn: [0046]; [0057]-[0063]; [0153]).
The combination of Ahn and Carpenter does not appear to explicitly teach: wherein the wireless transmission module is an ultrasound transmission module, the wireless reception module is an ultrasound reception module.
Koski, however, teaches: wherein the wireless transmission module is an ultrasound transmission module, the wireless reception module is an ultrasound reception module (Koski: [0007], which discloses the data transfer is based on short range communication such as BLUETOOTH™, Near Field Communication (NFC), ultrasound, etc.).  Therefore, the examiner understands that utilizing ultrasound wireless transmission is applying a known technique to a known device, method, or product to yield predictable results.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device communication management methods as disclosed by Ahn, Carpenter, and Koski in order to specify effective wireless device communication methods (Ahn: [0046]; [0057]-[0063]; [0153]; Carpenter: [0028]; Koski: [0007]).  Ahn, Carpenter, and Koski all disclose methods for managing communication devices (Ahn: [0046]; [0057]-[0063]; [0153]; 
The rationale for combining in this manner is that Ahn, Carpenter, and Koski disclose related methods for device communication management and utilizing ultrasound wireless transmission is applying a known technique to a known device, method, or product to yield predictable results as explained above.

Regarding claim 17, the combination of Ahn, Carpenter, and Koski discloses the signage device as claim 15, wherein the wireless transmission module is an ultrasound transmission module or an infrared transmission module (Koski: [0007], which discloses the data transfer is based on short range communication such as infrared or ultrasound).
Therefore, the examiner understands that utilizing an ultrasound transmission module or an infrared transmission module is applying a known technique to a known device, method, or product to yield predictable results.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device communication management methods as disclosed by Ahn, Carpenter, and Koski in order to specify effective wireless device communication methods (Ahn: [0046]; [0057]-[0063]; [0153]; Carpenter: [0028]; Koski: [0007]).  Ahn, Carpenter, and Koski all disclose methods for managing communication devices (Ahn: [0046]; [0057]-[0063]; [0153]; 
The rationale for combining in this manner is that Ahn, Carpenter, and Koski disclose related methods for device communication management and utilizing ultrasound wireless transmission or infrared transmission module is applying a known technique to a known device, method, or product to yield predictable results as explained above.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ahn and Carpenter as applied to claims 1-3, 7, 9-11, 12-16, and 19-20  above, and further in view of Shin (U.S. Patent Application Publication No. 2015/0281875).

Regarding claim 8, the combination of Ahn and Carpenter discloses the advertising system as claim 1, wherein the wireless transmission module transmitting the connection information after the second communication module establishes the wireless connection with the first communication module (Ahn: [0046]; [0057]-[0063]; [0153]).
The combination of Ahn and Carpenter does not appear to explicitly teach: the wireless transmission module stops transmitting the connection information after the second communication module establishes the wireless connection with the first communication module.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device communication management methods as disclosed by Ahn, Carpenter, and Shin in order to enable communication connections with other terminal devices (Ahn: [0153]; Carpenter: [0028]; Shin: [0012]).  Ahn, Carpenter, and Shin all disclose methods for managing communication devices (Ahn: [0153]; Carpenter: [0028]; Shin: [0012]).  Shin teaches stopping the transmission of a wireless transmission module after established wireless connection in order to enable communication connections with other terminal devices (Shin: [0012]).  Combining these methods would be an obvious combination of related methods for device communication management in order to enable communication connections with other terminal devices (Ahn: [0153]; Carpenter: [0028]; Shin: [0012]).  
The rationale for combining in this manner is that Ahn, Carpenter, and Shin disclose related methods for device communication management and stopping the transmission of a wireless transmission module after established wireless connection is applying a known technique to a known device, method, or product to yield predictable results as explained above.

Regarding claim 18, the combination of Ahn and Carpenter discloses the signage device as claim 15, wherein the wireless transmission module transmitting the connection information after the first communication module establishes the wireless connection with the user device (Ahn: [0046]; [0057]-[0063]; [0153]).
The combination of Ahn and Carpenter does not appear to explicitly teach: the wireless transmission module stops transmitting the connection information after the first communication module establishes the wireless connection with the user device.
Shin, however, teaches: the wireless transmission module stops transmitting the connection information after the first communication module establishes the wireless connection with the user device (Shin: [0012], which discloses a beacon device can release a communication connection immediately after establishing the communication connection. It has been interpreted that the beacon device is transmitting the communication connection and the release of the connection is interpreted that the beacon device stops transmitting).  Therefore, the examiner understands that stopping the transmission of a wireless transmission module after established wireless connection is applying a known technique to a known device, method, or product to yield predictable results.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device communication management methods as disclosed by Ahn, Carpenter, and Shin in order to enable communication connections with other terminal devices (Ahn: [0153]; Carpenter: [0028]; Shin: [0012]).  Ahn, Carpenter, and Shin all disclose methods for managing communication devices (Ahn: [0153]; Carpenter: [0028]; Shin: [0012]).  Shin teaches stopping the transmission of a wireless transmission module after established wireless connection in order to enable communication connections with other terminal devices (Shin: 
The rationale for combining in this manner is that Ahn, Carpenter, and Shin disclose related methods for device communication management and stopping the transmission of a wireless transmission module after established wireless connection is applying a known technique to a known device, method, or product to yield predictable results as explained above.

Response to Arguments
Applicant’s arguments and amendments, see Applicant Arguments/Remarks Made in an Amendment October 19, 2020, with regards to the rejection of claims under 35 USC 103 have been fully considered and are not persuasive.

Applicant argues that Ahn teaches that the signage detects the specific glasses type terminal (rather than face detection) to transmit information to the specific glasses type terminal (rather than broadcasting).  Specifically, applicant argues that the instant application broadcasts a connection information when/if determining that a human face image exists in the image, which is different from Ahn’s teaching that the signage detects the specific glasses type terminal (rather than face detection) to transmit information to the specific glasses type terminal (rather than broadcasting).  Applicant further argues that Ahn teaches that when the signage recognizes people on the front side, the signage maintains existing operations (and does not broadcast connection information) until detecting the glasses type terminal to transmit connection information only to the glasses type terminal (rather than broadcasting).  The 
The examiner notes that the Ahn reference discloses:
a determining module, coupled to the camera module, configured to perform a detection operation on the image, so as to determine whether or not a human image exists in the image (Ahn: Figure 6B; [0048], sensing unit is typically implemented using one or more sensors configured to sense the surrounding environment, sensing unit may include other types of sensors such as an optical sensor, for example, camera, may be configured to utilize information obtained from one or more sensors of the sensing unit; [0148], “The digital signage 900 includes … a camera 930 imaging a front side of the digital signage 900, a sensor unit 940 collecting information regarding a surrounding environment of the digital signage 900”; [0150], “camera 920 may sense an external environment in front of the signage 900 in real time”; [0158], input sensor, such as a camera 930 imaging an external environment, is a component forming the signage 900 and receiving various types of state information of the proximity area of the signage; [0161], “glasses type terminal 400 positioned in front of the signage 900 is sensed by the camera 930 of the signage”; [0183], “signage 900 extracts the covered glasses 
a wireless transmission module, coupled to the determining module, wherein the wireless transmission module broadcasts a connection information when the determining module determines that the human image exists in the image (The examiner notes that per [0029] of applicant published disclosure specification (see Wang, U.S. Patent Application Publication No. 2018/0336596), the terms “broadcast” and “transmit” are interchangeable for the applicant invention: “When the determining module 124 determines that there is a human face in the image, the determining module 124 may generate an informing signal to the wireless transmission module 126, to inform the wireless transmission module 126 to broadcast/transmit a connection information CN”.  Therefore, the examiner interprets the transmitting of connection information as also teaching the broadcasting of connection information as claimed by the applicant.  The examiner further notes that Ahn teaches digital signage with wireless transmission capability that selectively broadcasts information to devices: Ahn: Figure 6A; Figure 6B; [0006], “digital signage is installed … to provide … a broadcast program”; [0046], “wireless communication unit 110 typically includes one or more modules which connect the mobile terminal 100 to one or more networks”, “To facilitate such communications, the wireless communication unit 110 includes one or more of a broadcast receiving module 111, a mobile communication module 112, a wireless Internet module 113, a short-range communication module 114, and a location information module 115”; [0063]-[0064], disclosing communication methods for devices; [0153], “communication unit of the 
While Ahn does teach sensing and detecting glasses type mobile terminals as one embodiment, Ahn also discloses sensing a surrounding environment using camera imaging in order to detect a plurality of people positioned in front of the camera (Ahn: [0187], “when it is sensed by the camera 930 that a plurality of people are positioned on a front side”; [0190], “camera 920 of the signage 900 images a front side of the signage 900”, “When it is analyzed that a preset number of people are positioned on the front side”; [0193], “among people sensed 

Applicant argues that Carpenter teaches that the smart fixture switches the attract loop to other contents when recognizing the presence of a customer.  Specifically, applicant argues that in order to provide advertisement pushing in sense of auditory without causing disturbance to pedestrians who are not interested in (which is an issue in Carpenter’s teaching), the instant 
The examiner notes that the Carpenter reference was cited for teaching the transmission/broadcasting/display of information to a user based on facial detection of that user.  Carpenter teaches that digital signage is capable of wirelessly communicating with remote user devices in order to supply any information and that digital signage can be configured to deliver information to a customer based on facial recognition of that customer in front of the digital signage (Carpenter: [0028]; [0042]).  Ahn was cited for teaching the wireless broadcasting of information to users based on the detection of human images indicating people in front of digital signage.  The examiner notes that Ahn specifically discloses the same invention motivation argued by the applicant of “in order to provide advertisement pushing in sense of auditory without causing disturbance to pedestrians who are not interested” (Ahn: [0236]-[0237], “noise regarding an advertisement output from the signage 900 may be minimized and voice information may be provided only to a user who wants contents of the advertisement”; [0262], “the signage 900 may limit output of audible information intended to be provided, solving the problem in which the audible information is noise to those who do not want information, and selectively provide data only to the user who wants to receive the audible information to the glasses type terminal 400”).  The combination of these references teaches applicant’s claims.  In addition, the examiner refers applicant to the prior art reference of Epshteyn (U.S. Patent Application Publication No. 2015/0127340).  Though not relied on, the Epshteyn reference gives a further view of the state of the art as it also discloses broadcasting audio to a viewer of digital signage following facial recognition of the viewer’s presence observing the digital signage (Epshteyn: [0323]).  The applicant’s arguments are not persuasive.


The examiner notes that the Ahn reference discloses the claim limitations that transmitted wireless communication information can include an SSID (Ahn: [0129]-[0130]).  The applicant’s arguments are not persuasive.



















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Epshteyn (U.S. Patent Application Publication No. 2015/0127340) discloses a device using facial recognition to determine people are present in front of digital signage and then selectively broadcasting audio to each person.
Silva (U.S. Patent Application Publication No. 2016/0098690) discloses system and methods for implementing a wireless-enabled kiosk digital signage which broadcasts the SSID of the kiosk digital signage.
Komori (U.S. Patent Application Publication No. 2020/0160378) discloses a system and method for implementing digital signage that broadcasts signage ID.
Rosenblatt (U.S. Patent Application Publication No. 2010/0082491) discloses systems, methods, and devices implementing a kiosk digital signage broadcasting identification to handheld devices to open connections.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached on (469) 295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J. J. W./
Examiner, Art Unit 3622
January 6, 2021
                                                                                                                                                                                                     /WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682